The charging part of the indictment under which appellant was convicted alleges that he "did unlawfully play at a game with cards in a public place, to wit, a room in the St. George Hotel building, then and there occupied and used for the purpose of gaming." It is contended, under article 379, White's Annotated Penal Code, as amended, that this indictment is not sufficient, because it fails to negative the fact that the game of cards was in a private residence. The amended article reads as follows: "If any person shall play at any game with cards at any house for retailing spirituous liquor, storehouse, tavern, inn or other public house, or in any street, highway, or other public place, or in any outhouse where people resort, or at any place except a private residence occupied by a family, he shall be fined." The contention is that the expression, "or at any place except a private residence occupied by a family," relates to and qualifies all the provisions of the article. This article prohibits gaming *Page 456 
in four different sections — at public places, such as houses for retailing spirituous liquor, storehouse, tavern, inn, and other public houses; or any street, highway, or other public place; or in an outhouse where people resort; or at any place except a private residence. The latter clause is simply to cover all other places not enumerated in the three previous subdivisions, and does not apply to and qualify the previous subdivision. Appellant was indicted under the first clause of this statute, and Comer's case, 26 Texas Crim. App., 509, is in point. Therefore we are of opinion that the indictment is sufficient. Hodges v. State, ante, p. 444. This is the only question presented for revision.
There being no error in the record, the judgment is affirmed.
Affirmed
                          ON REHEARING.